DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 1/8/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 has been amended.
Claim 1-13, 21-25 and 39-40  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0058], [0060], [0065]-[0067]) that connected and telemedicine are becoming increasingly important in order to decrease costs and improve quality of care. Applicant also discloses that the data gathered in direct patient-to-physician contact usually must be transferred by person from paper to digital – if any data is collected at all. So a need exists to organize these human interactions through gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database using the steps of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc. in order provide surgical planning data, suggested surgical technique data, preferred intervention methods and/or intraoperative surgical navigation.  Applicant’s system/method gathers pre-operative, intraoperative and post-operative data and communicates this data to a central database and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. Claims 1-13, 21-25 and 39-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Rejection
Claim(s) 1-13, 21-25 and 39-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 21 and 40 is/are directed to the abstract idea of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0058]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-13, 21-25 and 39-40 recite an abstract idea.
Claim(s) 1, 21 and 40 is/are directed to the abstract idea of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0058]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-13, 21-25 and 39-40 recite an abstract idea.
The claim(s) recite(s) in part, system/method for performing the steps of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc., that is “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. The limitation of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-13, 21-25 and 39-40 recite an abstract idea. 
The claim(s) recite(s) in part, system/method for performing the steps of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc., that is “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-13, 21-25 and 39-40 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. visual display, kinematic monitoring devices, ultra-wide band electronics, smart phones, tablets, laptops, desktop computers, processors, networks, etc. (Applicant’s Specification [0003], [0061], [0067], [0071], [0081]), etc.) to perform steps of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. visual display, kinematic monitoring devices, ultra-wide band electronics, smart phones, tablets, laptops, desktop computers, processors, networks, etc.) only store and retrieve information and 
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. visual display, kinematic monitoring devices, ultra-wide band electronics, smart phones, tablets, laptops, desktop computers, processors, networks, etc.). At paragraph(s) [0003], [0061], [0067], [0071], [0081], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “visual display, kinematic monitoring devices, ultra-wide band electronics, smart phones, tablets, laptops, desktop computers, processors, networks,” etc. to perform the functions of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc. The recited “visual display, kinematic monitoring devices, ultra-wide band electronics, smart phones, tablets, laptops, desktop computers, processors, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-13, 21-25 and 39-40 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 2-13, 21-25 and 39 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-13, 21-25 and 39 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-13, 21-25 and 39 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Mahfouz et al. 067  (US 2010/0198067).

CLAIM    
As per claim , Mahfouz et al. 067 disclose:
a connected healthcare environment  (Mahfouz et al. 067, diagnostic system; [0018]) comprising: 
an electronic central data storage (Mahfouz et al. 067, data may be stored on a portable hard drive; [0069]) communicatively coupled to at least one database (Mahfouz et al. 067, data from the portable hard drive (central storage) may be transferred to a computer which has databases; [0069]) comprising at least one of a statistical anatomical atlas and a kinematic database (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract; the software includes a plurality of  bone models of femur, tibia, and patella; 
a computer running software configured to generate instructions for displaying an anatomical model of a patient's anatomy on a visual display (Mahfouz et al. 067, software interprets data and is operative to construct 3D models of the patient’s bones; Figure 6; [0004]); and, 
a motion tracking device (Mahfouz et al. 067, motion tracking of the patient’s knee joint is performed by one or more motion tracking braces; [0047]) communicatively coupled to the computer and configured to transmit motion tracking data of a patient's anatomy as the anatomy is repositioned (Mahfouz et al. 067, the software interprets data from the tracked pulse echo A-mode ultrasound probe (motion tracking device); [0044]); 
wherein the software is configured to process the motion tracking data and generate instructions for displaying the anatomical model in a position that mimics the position of the patient anatomy in real time (Mahfouz et al. 067, real-time showing movements of the patient-specific 3D bone models paralleling movements of the patient’s actual knee joint in a time synchronized manner; [0049]).


CLAIM 2    
As per claim 2, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the at least one database comprises a statistical anatomical atlas (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract).


CLAIM 3   
As per claim 3, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the statistical anatomical atlas includes mathematical descriptions of at least one of bone, soft tissue, and connective tissue (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract, claim 5).


CLAIM 4    
As per claim 4, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the mathematical descriptions are of bone, and the mathematical descriptions describe bones of an anatomical joint (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; the database could contain mathematical descriptions of healthy or clinically undesirable joint motion; Abstract; [0042]).


CLAIM 5   
As per claim 5, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract), and the mathematical descriptions describe at least one of normal and abnormal bones (Mahfouz et al. 067, the database could contain mathematical description of health (normal) or clinically undesirable joint motion (abnormal); [0042]).


CLAIM 6    
As per claim 6, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the mathematical descriptions may be utilized to construct a virtual model of an anatomical feature (Mahfouz et al. 067, present invention by mathematically describing the relative motion of bones in a patient’s joint as such motion is tracked in a 3D patient specific bone model and comparing such description with a database of mathematical descriptions of joint motion; [0042]).


CLAIM 7   
As per claim 7, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the at least one database comprises a kinematic database (Mahfouz et al. 067, the database could contain mathematical descriptions of healthy or clinically undesirable joint motion; [0042]).


CLAIM 8    
As per claim 8, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the kinematic database includes motion data associated with at least one of normal and abnormal kinematics (Mahfouz et al. 067, database of empirical vibration data for the relative motion of bones; claim 6).


CLAIM 9   
As per claim 9, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the kinematic database includes motion data associated with abnormal kinematics (Mahfouz et al. 067, database of empirical vibration data for the relative motion of bones; claim 6), and the motion data associated with abnormal kinematics includes a diagnosis for the abnormal kinematics (Mahfouz et al. 067, neural network has the capabilities to differentiate between an output diagnosis data concerning normal and abnormal knee conditions; [0067]-[0068]).


CLAIM 10    

wherein the motion tracking device includes an inertial measurement unit (Mahfouz et al. 067, a joint is monitored by placing an inertial sensor (inertial measurement unit) approximate a joint; claim 16).


CLAIM 12    
As per claim 12, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the motion tracking device includes ultrawide band electronics (Mahfouz et al. 067, global localizers (part of motion tracking device) may be ultra wide band radio frequency (ultra-wide band electronics); [0043]).


CLAIM 13    
As per claim 13, Mahfouz et al. 067 disclose(s) the system of claim  and further disclose(s) the limitations of:
wherein the electronic central data storage is communicatively coupled to the computer (Mahfouz et al. 067, data stored on a portable hard drive can be transmitted to a computer wirelessly, [0069]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. 067 (US 2010/0198067), in view of Mahfouz et al. 998 (US 2013/0217998).

CLAIM 11  
As per claim 11, Mahfouz et al. 067 disclose the connected healthcare environment of claim 1. 

Mahfouz et al. 067 fail to expressly disclose:
wherein the motion tracking device includes a plurality of inertial measurement unit.


However, Mahfouz et al. 998 teach:
wherein the motion tracking device includes a plurality of inertial measurement unit (Mahfouz et al. 998, inertial monitoring units 48A, 48B; Figure 1).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the motion tracking device includes a plurality of inertial measurement unit,” etc. as taught by Mahfouz et al. 998 within the system as taught by the Mahfouz et al. 067 with the motivation of providing operation without the need for external reference signals (Mahfouz et al. 998, [0043]).

CLAIM 40   
As per claim 40, Mahfouz et al. 067 and Mahfouz et al. 998
teach the system of claim 1 and further disclose the limitations of:
a method of acquiring medical data (Mahfouz et al. 067, methods; [0001]) comprising: 
mounting a motion tracking device to an anatomical feature of a patient (Mahfouz et al. 067, motion tracking of the patient’s knee joint is performed by one or more motion tracking braces which is put on the patent’s knee; Figure 7; [0047]), the motion tracking device including an inertial measurement unit (Mahfouz et al. 067, a joint is monitored by placing an inertial sensor (inertial measurement unit) approximate a joint; claim 16); 
tracking the anatomical feature with respect to time to generate position data and orientation data reflective of any movement of the anatomical feature (Mahfouz et al. 067, motion tracking of the patient’s knee joint is performed by one or more motion tracking braces; the pulse echo A-mode ultrasound probe (motion tracking device) creates data that is interpreted by computer software; [0044], [0047]); 
visually displaying a virtual anatomical model of the anatomical feature (Mahfouz et al. 067, software interprets data and is operative to construct 3D models of the patient’s bones; Figure 6; [0044]), where the virtual anatomical model is dynamic and updated in real-time based upon the position data and orientation data to correspond to the position and orientation of the anatomical feature (Mahfouz et al. 067, real-time showing movements of the patient-specific 3D bone models paralleling movements of the patient’s actual knee joint in a time synchronized manner; [0049]).


Mahfouz et al. 067 fail to expressly disclose:

generating a file embodying the virtual anatomical model and associated changes over the given period of time.


However, Mahfouz et al. 998 teach:
recording changes in the virtual anatomical model over a given period of time (Mahfouz et al. 998, 3-D model of the joint stored in the memory (to be stored the 3-D model must be recorded); joint kinematics model generate models of the visual movement of the joint (changes in the direction of the bone and joint over a time period); claim 8; [0160]) 
generating a file embodying the virtual anatomical model and associated changes over the given period of time (Mahfouz et al. 998, 3-D model of the joint stored in the memory (saved in a data file); joint kinematics model generate models of the visual movement of the joint (changes in the direction of the bone and joint over a period of time); claim 8; [0160]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “recording changes in the virtual anatomical model over a given period of time,” and “generating a file embodying the virtual anatomical model and associated changes over the given period of time,” as taught by Mahfouz et al. 998 within the method as taught by the Mahfouz et al. 067 with the motivation of providing display to a user to allow evaluation of the relative motions of the bones and tissues comprising the joint (Mahfouz et al. 998, [0160]).

Claims 21-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. 067 (US 2010/0198067), in view of Hong et al. (US 2014/0275852).

CLAIM 21  
As per claim 21, Mahfouz et al. 067 teach:
a healthcare system  (Mahfouz et al. 067, diagnostic system; [0018]) comprising: 
a computer running software configured to generate instructions for displaying an anatomical model of a patient's anatomy on a visual display (Mahfouz et al. 067, software interprets data and is operative to construct 3D models of the patient’s bones; Figure 6; [0044]); and, 
a motion tracking device (Mahfouz et al. 067, motion tracking of the patient’s knee joint is performed by one or more motion tracking braces; [0047]) communicatively coupled to the computer and configured to transmit motion tracking data of a patient's anatomy as the anatomy is repositioned (Mahfouz et al. 067, the software interprets data from the tracked pulse echo A-mode ultrasound probe (motion tracking device); [0044]); 
wherein the software is configured to process the motion tracking data and generate instructions for displaying the anatomical model in a position that mimics the position of the patient anatomy in real time (Mahfouz et al. 067, real-time showing movements of the patient-specific 3D bone models paralleling movements of the patient’s actual knee joint in a time synchronized manner: [0049]).


Mahfouz et al. 067 fail to expressly teach:
wherein the motion tracking device includes a display.


However, Hong et al. teach:
wherein the motion tracking device includes a display (Hong et al., monitoring device has a display; Figure 2A).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the motion tracking device includes a display,” etc. as taught by Hong et al. within the system as taught by Mahfouz et al. 067 with the motivation of providing display of the motion tracking device settings (Hong et al., [0003]).

CLAIM 22 
As per claim 22, Mahfouz et al. 067 and Hong et al. 
teach the system of claim 21 and further disclose the limitations of:
wherein the computer is communicatively coupled to a statistical anatomical atlas (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract, claim 5).


CLAIM 23    
As per claim 23, Mahfouz et al. 067 and Hong et al. 
teach the system of claim 22 and further disclose the limitations of:
wherein the statistical anatomical atlas includes mathematical descriptions of at least one of bone, soft tissue, and connective tissue (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract, claim 5) (Hong et al., []).


CLAIM 24 
As per claim 24, Mahfouz et al. 067 and Hong et al.
teach the system of claim 23 and further disclose the limitations of:
wherein the mathematical descriptions are of bone, and the mathematical descriptions describe bones of an anatomical joint (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; the database could contain mathematical descriptions of healthy or clinically undesirable joint motion; Abstract; [0042]).


CLAIM 25    
As per claim 25, Mahfouz et al. 067 and Hong et al.

wherein the mathematical descriptions are of bone (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract), and the mathematical descriptions describe at least one of normal and abnormal bones (Mahfouz et al. 067, the database could contain mathematical description of health (normal) or clinically undesirable joint motion (abnormal); [0042]).


CLAIM 39 
As per claim 39, Mahfouz et al. 067 and Hong et al.
teach the system of claim 21 and further disclose the limitations of:
further comprising a machine learning data structure (Mahfouz et al. 067, neural network; Figure 22) communicatively coupled to the computer (Mahfouz et al. 067, neural network uses data stored on the computer; [0065]-[0069]), the machine learning data structure configured to generate a diagnosis using the motion tracking data (Mahfouz et al. 067, once the neural network is trained, it has the capability to differentiate between an output diagnosis data concerning normal and abnormal knee conditions; Figure 24; [0067]).


Response to Arguments
Applicant’s arguments filed 1/8/2021 with respect to claims 1-13, 21-25 and 39-40 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/8/2021.
Applicant’s arguments filed on 1/8/2021 with respect to claims 1-13, 21-25 and 39-40 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Mahfouz et al. 067, Mahfouz et al. 998 and Hong et al. do not render obvious the present invention because Mahfouz et al. 067, Mahfouz et al. 998 and Hong et al. do not disclose “an electronic central data storage communicatively coupled to at least one database comprising at least one of a statistical anatomical atlas and a kinematic database,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
102/103 Responses
In response to Applicant’s argument (A), Applicant’s remarks with regard to the application of Mahfouz et al. 067, Mahfouz et al. 998 and Hong et al. to the amended limitations are addressed in the above Office Action. 
Anticipation/Obviousness
With respect to argument (A), Examiner respectfully disagrees with Applicant’s argument. As per argument (A), Mahfouz et al. 067 teaches an electronic central data storage data may be stored on a portable hard drive; [0069]) communicatively coupled to at least one database (Mahfouz et al. 067, data from the portable hard drive (central storage) may be transferred to a computer which has databases; [0069]) comprising at least one of a statistical anatomical atlas and a kinematic database (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract; the software includes a plurality of  bone models of femur, tibia, and patella; [0045]). Mahfouz et al. 067 anticipates these limitations. And it is the combination of Mahfouz et al. 067, Mahfouz et al. 998 and Hong et al. that renders obvious Applicant’s claimed invention. For at least these reasons it is clear that Mahfouz et al. 067, Mahfouz et al. 998 and Hong et al. do disclose “an electronic central data storage communicatively coupled to at least one database comprising at least one of a statistical anatomical atlas and a kinematic database,” etc. Applicant’s argument is not persuasive.
The cited portions of any reference relied upon herein is provided for the benefit of the applicant and to expedite prosecution. Ascertaining the differences between the claimed invention and the prior art requires interpreting the claim language, see MPEP § 2111, and considering both the invention and the prior art as a whole. MPEP § 2141. Applicant is respectfully reminded to consider the cited references in their entirety.
Applicant Admission 
Applicant discloses on page 12 of Applicant’s 1/08/2021 Remarks that Mahfouz et al. 067 “teaches that the data from the portable hard drive may be downloaded and stored to a computer.” Hence, Applicant agrees at least in part with the Examiner’s rejection and conclusion. The Examiner has made a clear and precise rejection although Applicant may disagree. Applicant’s argument is not persuasive. 
Attacking Individual References
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, the Examiner respectfully submits that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, the Examiner respectfully submits that he has at least satisfied the burden of presenting a prima facie case of obviousness, since he has presented evidence of corresponding claim elements in the prior art and has expressly articulated the combinations and the motivations for combinations that fairly suggest Applicant's claimed invention (dated 8/28/2018, 3/11/2020, 1/8/2021). 
In addition, the Examiner recognizes obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
Additionally, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. However, although the Examiner agrees that the motivation or suggestion to make modifications must be articulated, it is respectfully contended that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
As such, it is respectfully submitted that an explanation based on logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner in the prior Office Action (paper dated 7/8/2020), Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter., 4/22/93).
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Organizing Human Activities 
Claim(s) 1, 21 and 40 is/are directed to the abstract idea of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0058]), etc., as explained in detail above, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-13, 21-25 and 39-40 recite an abstract idea.
Mental Process
Claim(s) 1, 21 and 40 is/are directed to the abstract idea of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0058]), etc., as explained in detail above, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-13, 21-25 and 39-40 recite an abstract idea.
Applicant’s claims are directed to the abstract idea of gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database. The claimed method requires the steps of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc. This mental process of gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A.
Information Processing Computer
Further, Applicant’s claimed invention is directed to “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. (Applicant’s Specification, Abstract, [0002], [0058]) through the steps of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Applicant Admission 
Applicant discloses on page 11 of Applicant’s 1/8/2021 Remarks that Applicant’s claimed motion tracking devices and visual display are, at bottom, directed to the collection, organization, grouping and storage of data. The motion tracking devices and visual display recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “visual display, kinematic monitoring devices, ultra-wide band electronics, smart phones, tablets, laptops, desktop computers, processors, networks” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the 
Applicant argues on page 10 of Applicant’s 1/8/20201 Remarks that Applicant’s practical application is “self-evident” that is “obtaining medical information where the same or similar medical information was unavailable or nonexistent.”  As explained above “obtaining medical information where the same or similar medical information was unavailable or nonexistent,” cannot be construed in any manner as a “self-evident” practical application. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626